Citation Nr: 0908207	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from August 1978 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Board denied service connection for a back 
disability in a March 2007 decision. The Veteran appealed the 
March 2007 Board decision to the Court of Appeals for 
Veterans' Claims (Court). The Veteran and VA filed a Joint 
Motion for Remand with the Court. In a September 2008 Order, 
the Court remanded the claim to the Board for compliance with 
the instructions in the Joint Motion. 

To comply with the instructions of the Joint Motion, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

This claim is remanded for a VA spine examination. 
Previously, the Veteran underwent a July 2005 VA spine 
examination. The examiner opined that the Veteran's current 
lumbar difficulties were not caused by his U.S. Army 
experience. In making the determination, the examiner stated 
that he reviewed the claims file twice and was unable to find 
any references to lumbar back pain. 

In his March 1982 Separation Medical History Questionnaire, 
the Veteran reported experiencing recurrent back pain. On the 
back of the Questionnaire, the medical provider noted that 
the Veteran described "[o]ne episode of low back strain." 

Compliance with the instructions of the joint motion for 
remand by the RO/AMC is mandatory. The claim is therefore 
returned to the RO via the AMC for clarification by the 
examiner who conducted the July 2005 VA examination, as to 
whether the Veteran had any in-service complaints, symptoms 
or any other incidents which caused the currently diagnosed 
low back disorder. The Veteran will be afforded another VA 
spine examination. The examiner will conduct a complete 
review of the claims file and specifically reference the 
complaint of back pain during active service in the March 
1982 Separation Medical History Questionnaire.    

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will schedule the Veteran 
for a VA spine examination, preferably by 
the same examiner who conducted the July 
2005 VA examination. If that examiner is 
no longer available, another examiner will 
conduct the examination. The following 
considerations will govern the 
examination:

(a) The examiner will review the 
claims folder and acknowledge receipt 
and review of the claims folder in 
the examination report. 

(b) After conducting any clinical 
studies and interviews deemed 
necessary by the examiner, the 
examiner must respond to the inquiry 
as to whether the Veteran's reported 
"one episode of low back strain" 
caused any current low back disorder. 
A clear and complete rationale must 
accompany any opinion generated. If 
the examiner cannot give a medical 
opinion without resort to 
speculation, he or she must so state. 

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the October 2006 
Supplemental Statement of the Case and 
readjudicate the claim for service 
connection. If any benefit sought remains 
denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

